DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0265584 to Ichikawa et al. (“Ichikawa”) in view of US 5855448 to Showalter (“Showalter”).
-From Claim 1: Ichikawa discloses a ball joint 100 comprising:
a stud 11 extending from a ball 113;
a housing 120 having a bore that receives the ball, the housing having an interior surface 125a/125b facing the ball that includes an elongate cavity facing the ball; and
the housing including a cover 124 enclosing an end of the bore opposite the stud; and
a plastic bearing 130 arranged between the ball and the housing, the plastic bearing having first and second sides opposite one another, the first side having a spherical surface 131 engaging the ball, and the second side having a protrusion (see arrows in annotated figure below) opposite the spherical surface that is received in and fills the elongate cavity in the housing, and a recess 132 in the spherical surface opposite the protrusion.

    PNG
    media_image1.png
    448
    569
    media_image1.png
    Greyscale

However, Ichikawa does not disclose a plastic cap provided over the cover 124 and connected to the bearing to provide a monolithic plastic structure.
Showalter teaches a ball joint similar to Ichikawa, which further includes a plastic cap 34.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ichikawa by adding a plastic cover as taught by Showalter in order to “prevent[] contaminants from collecting over the ball element” (Showalter, C2, ll. 53-54).
-From Claim 2: Ichikawa discloses grease 133 provided between the first side and the ball (para. 37).
-From Claim 16: Ichikawa discloses wherein the housing 120 includes an annular wall (see arrows in annotated figure below) canted inward toward the ball that retains the ball within the bore.

    PNG
    media_image2.png
    422
    629
    media_image2.png
    Greyscale


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Showalter as applied to claims 1, 2, and 16 above, and further in view of US 4358211 to Goodrich, Jr. et al. (“Goodrich”).
-From Claim 8: Goodrich teaches a ball joint having a cover 28, a perimeter of which is welded at 36 to the housing 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ichikawa (as modified according to Showalter) by welding the cover to the housing, as taught by Goodrich, in order to more securely attach the cover to the housing after installation of the cover, thereby preventing unintended removal of the cover.

Claims 13, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Showalter as applied to claims 1, 2, and 16 above, and further in view of US 2016/0363162 to Richeson et al. (“Richeson”).
-From Claims 13 and 30: Richeson teaches a ball stud 100 having a hole 1600 extending through the stud and the ball, wherein grease is provided in the hole wherein a single opening 1600 is provided in the ball and is aligned with the hole. (para. 44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ichikawa (as modified according to Showalter) by forming the ball stud with a hole therethrough for providing grease as taught by Richeson in order to allow for easier application of the grease, not only during normal assembly, but also after assembly of the ball joint.
-From Claim 31: Ichikawa discloses wherein the bearing 130 includes a depression in the bearing surface beneath the hole (i.e., where the hole would be according to the teachings of Richeson, which is to say at the bottom of the ball as seen in Fig. 1 of Ichikawa).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Showalter as applied to claims 1, 2, and 16 above, and further in view of US 6644671 to Maughan et al. (“Maughan”).
-From Claims 14 and 15: Maughan teaches a ball joint similar to Ichikawa, wherein the housing 18 includes a hole (i.e., where lube fitting 28 goes in) on a side opposite the stud 14, the hole in fluid communication with the recess 30 formed on a side of the bearing facing the ball and aligned with the cavity, wherein the hole is filled with grease (C2, L38-40); wherein a plug (i.e., lube fitting 28) is secured to the housing over the hole to retain the grease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ichikawa (as modified according to Showalter) by adding the lube fitting/plug to the ball joint as taught by Maughan in order to allow for easier application of the grease, not only during normal assembly, but also after assembly of the ball joint.

Allowable Subject Matter
Claim 5, 10, and 11 are allowed.
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.
Applicant argues “the claimed protrusions face the ball along with their interior surface on which they are formed.”  Remarks 7.  Applicant further argues the “protrusions” noted by the Examiner “cannot be the claimed protrusions” because they “face away from the ball.” Id.
Neither of these arguments is addressed to the limitations of the claim.  That is, nowhere in the claims is there a requirement that the protrusions “face the ball.”  See In re Self, 671 F.2d at 1348 (limitations not appearing in the claims cannot be relied upon for patentability).  Because the arguments are not commensurate in scope with the claims, they are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/7/2022